DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 6 December 2021. By this amendment, claims 1, 4, 6, and 14 are amended and claims 3, 7 and 13 are canceled.

Allowable Subject Matter
Claims 1, 2, 4-6, 8-12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, and claims 2, 4, 5, 11, 12, 14 and 15 which depend therefrom, and as previously noted in the Non-Final Rejection dated 28 September 2021, the prior art of record fails to teach or make reasonably obvious, with sufficient specificity, wherein a width range of the first lateral sectional barrier layer ranges from 200µm to 1000µm. One such as Sun et al (US Patent Application Publication 2021/0336204) disclose a display panel, comprising a substrate 301 and a display layer 302 disposed on the substrate, wherein a thin-film encapsulation structure is disposed on the display layer, the thin-film encapsulation structure includes a first barrier layer 3030 and a first buffer layer 304 which are disposed sequentially, and two lateral sections of the first barrier layer and the first buffer layer disposed on the first barrier layer are respectively packaged by a first lateral sectional barrier layer 3050 [see Fig. 5D]. However, Sun et al disclose wherein a width range of the first lateral sectional barrier layer ranges from 0.1-1µm, which is several orders of magnitude different from the claimed range [see paragraph 0052]. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899